Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is responsive to the application 17/395,526 filed on August 6, 2021. Claims 1-30 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-30 (hereafter “examined claim”) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 (hereafter “patent claim”) of U.S. Patent No. 11,233,880.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are merely obvious variations of the claims in the patent 11,233,880 as outlined in the table below:

Examined claim 30

The method according to claim 1, wherein the first device comprises a client device, and wherein the second device comprises a server device, and wherein the receiving of the part of, or whole of, the first content in response to the sending to the second device comprises receiving, over the Internet, from the second device via a first client device. 

Examined claim 1
A method by a first device that is identified over the Internet by a first Internet Protocol (IP) address, for use with a web server that is Hypertext Transfer Protocol (HTTP) or Hypertext Transfer Protocol Secure (HTTPS) server that respectively responds to HTTP or HTTPS requests and stores a first content identified by a first Uniform Resource Locator (URL) and a second content identified by a second URL, and for use with a second device identified in the Internet by a second IP address, the method by the first device comprising: 
     generating an HTTPS request that comprises the first URL and a geographical location; 
     sending, to the second device using the second IP address over the Internet, the generated HTTPS request; 
     receiving, over the Internet in response to the sending to the second device, a part of, or whole of, the first content; 
     generating an additional HTTPS request that comprises the second URL and the geographical location; 
     sending, to the second device using the second IP address over the Internet, the generated additional HTTPS request; and 
     receiving, over the Internet in response to the sending, from the second device via the first client device, part of, or whole of, the second content, 
     wherein each of the first content and the second content comprises a web-page. 
Patent claim 30
The method according to claim 1, wherein the first device comprises a client device, and wherein the second device comprises a server device



Patent claim 1
A method by a first device that is identified over the Internet by a first Internet Protocol (IP) address, for use with a web server that is Hypertext Transfer Protocol (HTTP) or Hypertext Transfer Protocol Secure (HTTPS) server that respectively responds to HTTP or HTTPS requests and stores a first content identified by a first Uniform Resource Locator (URL) and a second content identified by a second URL, and for use with a second device identified in the Internet by a second IP address, the method by the first device comprising: 

     generating an HTTPS request that comprises the first URL and a geographical location; 

     sending, to the second device using the second IP address over the Internet, the generated HTTPS request; 

      receiving, over the Internet in response to the sending, from the second device via a first client device, a part of, or whole of, the first content; 
      generating an additional HTTPS request that comprises the second URL and the geographical location; 

      sending, to the second device using the second IP address over the Internet, the generated additional HTTPS request; and 

     receiving, over the Internet in response to the sending, from the second device via the first client device, part of, or whole of, the second content, 

     wherein each of the first content and the second content comprises a web-page. 


	Examined claim 30 is merely a similar version of patent claim 30 because the examined claim 30 recites similar limitations in patent claim 30. Thus, it would have been obvious to claim similarly limitations as patent claim 30. Examined claims 2-29 recite the similar limitations of patent claims 2-29.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU N NGUYEN whose telephone number is (571)272-4242.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571)272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459